DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending and under examination herein.
Claims 1-14 are rejected.
Claims 2-14 are objected to.

Priority
	The instant application claims the benefit of priority to foreign Application No. TW106116996 filed at the Intellectual Property Office in the Republic of China on 23 May 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 23 May 2017.

Claim Objections
Claims 2-14 are objected to because of the following informalities:    
In claims 2-14, "A method" should be amended to "The method" in the preamble. 
In claim 7, "the electron provider is hydrogen" should be amended to "wherein the electron provider is hydrogen". 
In claim 8, "wherein when a concentration of the hydrogen is 50 to 99%" should be amended to "wherein the concentration of hydrogen is 50 to 99%".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249; previously recited) in view of Huang (TW201602346A; previously recited) as evidenced by Kram (Kram, K. et al. Rich medium composition affects Escherichia coli survival, glycation, and mutation frequency during long-term batch culture, 2015, Applied and Environmental Microbiology, 81(13), 4442-4450; previously recited). This rejection is reiterated from the previous Office action.
Regarding claim 1, the multiple embodiments of Burgard teach a method for increasing the metabolic rate of growth of a recombinant microorganism in an anaerobic environment, by placing a recombinant strain in an anaerobic environment (Burgard ¶ 342, lines 1-3: culture conditions include anaerobic or substantially anaerobic growth or maintenance conditions; ¶ 342, lines 7-10: Any of these conditions can be employed with the non-naturally occurring microbial organisms as well as other anaerobic conditions well known in the art) and culturing under a culture condition wherein the culture condition includes a potential difference between an electron provider and an electron acceptor present in the anaerobic environment (Burgard ¶ 51: A non-naturally occurring microbial organism of the present invention, engineered with these capabilities, that also naturally possesses the capability for anapleurosis (e.g., E. coli) can grow on the methanol and syngas-generated acetyl-CoA in the presence of a suitable external electron acceptor such as nitrate. This electron acceptor is used to accept electrons from the reduced quinone formed via succinate dehydrogenase; ¶ 38, lines 3-5: In some embodiments, syngas components, such as CO and H2 can serve as source of reducing equivalents) and a nitrogen source (Burgard ¶ 458, line 4: medium, such as Terrific Broth; evidence by Kram Pg. 4448 Column 1, lines 11-12: Terrific Broth is a nitrogen source containing tryptone, which is a hydrolysate of casein). 
Burgard does not teach the culture condition does not include an organic carbon source.
Huang discloses a recombinant microorganism used for carbon fixation reaction (Huang Abstract, line 1).  It can grow under anaerobic environment and absorb carbon dioxide in the Huang Abstract, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culture condition in Burgard's method by culturing without an organic carbon source, as taught by Huang, because carbon dioxide (inorganic carbon source) in the environment can be fixed as a biomass in order to achieve the efficacy of alleviating or improving greenhouse effect (Huang Abstract, lines 4-8). One of ordinary skill would have a reasonable expectation of success, because Huang teaches better growth efficiency of recombinant microorganisms that can also grow in an anaerobic environment and convert carbon dioxide (Huang Abstract).   
Regarding claim 2, Burgard teaches the genome of the recombinant strain includes an exogenous gene and can express α-ketoglutamate acid: ferredoxin oxidoreductase (Burgard Claim 1, lines 1-3 and 8: A non-naturally occurring microbial organism having a reductive TCA pathway, wherein said microbial organism comprises at least one exogenous nucleic acid encoding a reductive TCA pathway enzyme ... alpha-ketoglutarate:ferredoxin oxidoreductase).
Regarding claim 3, Burgard teaches the exogenous gene is korA and korB (Burgard ¶ 514, lines 1-4: the kor AB genes encoding the alpha-ketoglutarate synthase are cloned into the pZE13 vector).
Regarding claim 4, Burgard teaches the genome of the recombinant strain includes an exogenous gene and can express can express α-ketoglutarate: ferredoxin oxidoreductase, ATP-citrate lyase, fumarate reductase (Burgard Claim 1: at least one exogenous nucleic acid is selected from an ATP-citrate lyase, citrate lyase, a fumarate reductase, and an alpha-ketoglutarate:ferredoxin oxidoreductase) and succinate dehydrogenase (Burgard ¶ 51, lines 14-21: A non-naturally occurring microbial organism of the present invention, engineered with 
Regarding claim 5, Burgard teaches the exogenous genes are korA, korB, aclA, aclB, frdA, frdB, frdC (Burgard ¶ 215, 219, 221-222: lists exogenous genes aclA, aclB, frdA, frdB, frdC, korA and korB), but does not teach sdhA, sdhB, and sdhC. 
Huang teaches the plasmid for the recombinant microorganisms contains korA, kor B, aclA, aclB, frdA, frdB, frdC, sdhA, sdhB, and sdhC (Huang Pg. 4, Example 4, ¶ 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exogenous genes in the recombinant microorganisms of Burgard's method by also incorporating sdhA, sdhB, and sdhC, as taught by Huang, because kor, acl, fr, and sdh are genes for carbon fixation (Huang Pgs. 3-4 Example 2, ¶ 1). The combination of the recited exogenous genes for carbon fixation would have yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding claim 6, Burgard teaches the potential difference is a point potential difference between an electron provider and an electron acceptor in the anaerobic environment (Burgard ¶ 51, lines 14-24: A non-naturally occurring microbial organism of the present invention, engineered with these capabilities, that also naturally possesses the capability for anapleurosis (e.g., E. coli) can grow on the methanol and syngas-generated acetyl-CoA in the presence of a suitable external electron acceptor such as nitrate. This electron acceptor is used to accept electrons from the reduced quinone formed via succinate dehydrogenase. A further use of adding an external electron acceptor is that additional energy for cell growth, maintenance, and product formation can be generated from respiration of acetyl-CoA).
claim 7, Burgard teaches the electron provider is hydrogen (Burgard ¶ 230, lines 1-2: reducing equivalents in the form of NADH; ¶ 260, lines 9-11: reducing equivalents or electrons … such as H2).
Regarding claim 9, Burgard teaches the electron acceptor is nitrate (Burgard ¶ 51, line 19: a suitable external electron acceptor such as nitrate).
Regarding claims 11-12, Burgard teaches the nitrogen source contains at least one amino acid (Burgard ¶ 458, line 4: medium such as Terrific Broth; as evidenced by Kram Page 4448 Column 1, line 11 and Table 1: Terrific Broth contains tryptone and amino acids) and is a casein hydrolysate (evidenced by Kram Page 4448 Column 1, line 12: hydrolysate of casein). 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249; previously cited) in view of Huang (TW201602346A; previously cited) as applied to claims 1, 6 and 7 above, and further in view of Chen (CN103911401A; 1 August 2018 IDS document; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 8, Burgard and Huang disclose the method of claim 7 as set forth above. Burgard teaches the electron provider is hydrogen (Burgard ¶ 260, lines 9-11: reducing equivalents or electrons … such as H2), but does not disclose the concentration of hydrogen is 50 to 99%. 
Chen teaches a culture condition that includes a potential difference with an electron provider present in the medium (Chen Pg. 10, ¶ 3: In some embodiments, a reducing chemical and/or electrode can be provided to the microorganism as an electron source for CO2 fixation; Pg. 10, ¶ 4: at least one electron source can be provided to the microorganism for CO2 fixation, wherein the at least one electron source can be selected from hydrogen (H2), a reducing carbon compound (non-limiting example: CO, Formic acid and methanol), sulfur compounds (non-2S and S) and nitrogen compounds (non-limiting examples: NH3)).  Chen also teaches an overlapping concentration range of H2 ---(Chen Pg. 10, ¶ 1: In some embodiments, the gaseous substrate can comprise at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% by volume CO2.  In some embodiments, the gaseous substrate may comprise 20 to 80% of C02.  As a non-limiting example, the substrate may comprise a gas of 20% CO2 and 80% H2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the concentration of hydrogen in the culture conditions taught by Burgard and Huang, to increase metabolic rate of growth (Chen Pg. 13, ¶ 1: Reaction conditions that may be considered include pressure, temperature, gas flow rate, liquid flow rate, medium pH, redox potential of the medium, agitation rate (if a continuous stirred tank reactor is used), inoculation level, maximum gas substrate concentration.  It is ensured that the CO2 or other components in the liquid phase are not limited and the product concentration is maximized to avoid product inhibition).  There would have been a reasonable expectation of success, because Burgard and Chen both teach hydrogen as an electron source.  
Regarding claim 13, Burgard and Huang disclose the method of claim 1 as set forth above. Burgard and Huang do not disclose the anaerobic environment is an environment having a carbon dioxide concentration of 0.2 to 50%.
Chen teaches an overlapping concentration range of carbon dioxide (Chen Pg. 10, ¶ 1: In some embodiments, the gaseous substrate can comprise at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% by volume CO2.  In some embodiments, the gaseous substrate may comprise 20 to 80% of C02.  As a non-limiting example, the substrate may comprise a gas of 20% CO2 and 80% H2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of carbon dioxide in the culture conditions taught by Burgard and Huang to increase metabolic rate of growth (Chen Pg. 13, ¶ 1: Reaction conditions that may be considered include pressure, temperature, gas flow rate, liquid flow rate, medium pH, redox potential of the medium, agitation rate (if a continuous stirred tank reactor is used), inoculation level, maximum gas substrate concentration.  It is ensured that the CO2 or other components in the liquid phase are not limited and the product concentration is maximized to avoid product inhibition). There would have been a reasonable expectation of success, because Burgard, Huang and Chen all disclose microorganisms used for carbon fixation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249; previously cited) in view of Huang (TW201602346A; previously cited) as applied to claims 1, 6 and 9 above, and further in view of Zinder (Zinder, S. et al. Dimethyl Sulfoxide as an Electron Acceptor for Anaerobic Growth, 1978, Archives of Microbiology, 116, 35-40; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 10, Burgard and Huang disclose the method of claim 9 as set forth above.
Burgard and Huang do not teach the concentration of the electron acceptor is 0.1 to 20%. 
Zinder teaches the concentration of the electron acceptor within the claimed range (Zinder page 36, Col. 1, ¶ 1, line 11: 1% DMSO). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culture conditions in the method taught by Burgard and Huang, by optimizing the concentration of the electron acceptor within prior art conditions taught by Zinder.  One skilled in the art could have combined the teachings of Zinder (electron acceptor concentration) with the method of Burgard and Huang with no change in their respective functions and the combination would have yielded nothing more than predictable results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (US20140011249; previously cited) in view of Huang (TW201602346A; previously cited) as applied to claims 1 and 6 above, and further in view of Gonzalez (WO2008147470A2; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 14, Burgard and Huang disclose the method of claim 6 as set forth above.
Burgard and Huang do not teach the electron acceptor is selected from the group consisting of trimethylamine oxide, fumaric acid, and nitrite.
Gonzalez teaches engineered microorganisms require exogenous electron acceptors such as nitrite, fumarate, or trimethylamine N-oxide for respiratory metabolism (Gonzalez ¶ 6, lines 3-5: Respiratory metabolism requires an exogenous electron acceptor such as oxygen, nitrate, nitrite, fumarate, trimethylamine N-oxide, or dimethylsulfoxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for increasing metabolic growth of recombinant organisms as taught by Burgard and Huang with alternate electron acceptors as taught by Gonzalez, because alternative electron acceptors could provide an ideal metabolic state for efficient cell growth and product synthesis (Gonzalez ¶ 9, lines 12-13: the use of alternative electron acceptors could provide an ideal metabolic state where both efficient cell growth and product synthesis can be achieved and the aforementioned disadvantages overcome).  There would have been a reasonable expectation of success in the proposed modification, because Gonzalez discloses alternate electron acceptors for efficient cell growth.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive. Applicant traversed the above rejection of Claim 1 and all dependent claims . 
Examiner agrees Huang discloses embodiments in which the culture conditions comprise an organic carbon source. However, Huang also discloses alternative embodiments of culture conditions comprising only an inorganic carbon source (Huang Claim 10: A method for converting carbon dioxide in an environment into biomass according to claim 9 of the scope of the patent application, wherein the carbon source is an organic carbon source or an inorganic carbon source; ¶ 27: Fig. 11B is a growth curve of anaerobic culture of Escherichia coli containing a carbon-fixing gene and Escherichia coli containing no carbon-fixing gene in M9 medium supplemented with sodium bicarbonate; ¶ 28: The twelfth figure is a growth curve of anaerobic culture of Escherichia coli containing a carbon-fixing gene and Escherichia coli containing no carbon-fixing gene in M63 medium without added glucose). Even though Huang discloses the growth amount of the recombinant microorganisms is higher in which the environment contains an organic carbon source (Huang [59]), Huang's alternative embodiments disclosing only an inorganic carbon source constitute as prior art (MPEP 2123 II). Further, Huang offers the motivation of a recombinant microorganism using carbon dioxide to achieve the efficacy of alleviating or improving greenhouse effect (Huang Abstract, lines 4-8). 

Applicant asserts that Chen, Zeinder and Gonzalez do not cure the deficiencies of Burgard and Huang (Arguments Pg. 3, ¶ 2-3). 
This argument is not persuasive for the same reasons discussed above regarding the rejection of Burgard and Huang.

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631